DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.

This Office action is in response to Applicant’s amendment filed January 20, 2022.  Applicant has amended claims 1-4, 13 and 19.  Claims 20-22 have been added.  Currently, claims 1-6, 8-17 and 19-22 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20210216 and 20210815.

The rejection of claims 1-6, 8-17 and 19 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Friedrich et al, US 2010/0087569, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-6, 8-10, 13-15 and 19 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Uchiyama et al, US 2010/0292116, is withdrawn in view of applicant’s amendments and remarks.
The rejection of claims 1-6, 8-17 and 19 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Blondel et al, US 2014/0213748, is withdrawn in view of applicant’s amendments and remarks.

The provisional rejection of claims 1-6, 8-17 and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-22 and 24-27 of copending Application No. 16/462,894 is maintained for the reasons of record.

The provisional rejection of claims 1-6, 8-10 and 13-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-15 of copending Application No. 16/462,911 is maintained for the reasons of record.

The provisional rejection of claims 1-6, 8-17 and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-15 of copending Application No. 16/463,340 is maintained for the reasons of record.

                                           NEW GROUNDS OF REJECTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-22 and 24-27 of copending Application No. 16/462,894 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/462,894 claims a similar detergent composition comprising a surfactant, such as alkyl ether sulfates, complexing agents, solvents, water, adjunct ingredients, and at least one copolymer containing 0.1-99.9% by mole of a cationic monomer, such as DADMAC, 0.1-99.9% by mole of a monomer of formula (III), 0.1-99.8% by mole of a monomer of formula (IV) or formula (V), such as N,N-dimethylacrylamide, and 0.1-99.7% by mole of a monomer of formula (IX) or formula (X), wherein the copolymer has a molecular weight of 10,000-250,000 (see claims 1-5, 7-22 and 24-27 of copending Application No. 16/462,894), as required in the instant claims.  Therefore, instant claims 20-22 are an obvious formulation in view of claims 1-5, 7-22 and 24-27 of copending Application No. 16/462,894. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-15 of copending Application No. 16/462,911 (reference application).  Although the claims at issue are not identical, they copending Application No. 16/462,911 claims a similar cosmetic composition comprising a surfactant, acidity regulators, water, adjunct ingredients, and at least one copolymer containing 0.1-99.9% by mole of a cationic monomer, such as DADMAC, 0.1-99.9% by mole of a monomer of formula (III), and 0.1-99.8% by mole of a monomer of formula (IV) or formula (V), such as N,N-dimethylacrylamide, wherein the copolymer has a molecular weight of 10,000-1,000,000 (see claims 1-6 and 8-15 of copending Application No. 16/462,911), as required in the instant claims.  Therefore, instant claims 20-22 are an obvious formulation in view of claims 1-6 and 8-15 of copending Application No. 16/462,911. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-15 of copending Application No. 16/463,340 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/463,340 claims a similar copolymer containing 25.0-80.0% by mole of a cationic monomer, such as DADMAC, 0.1-50% by mole of a monomer of formulae (IV-A) or (IV-B), 15.0-74.9% by mole of a monomer of formula (III), such as N,N-dimethylacrylamide, and optionally additional monomers, wherein the copolymer has a molecular weight of 10,000-250,000, and wherein the copolymer is used in a method for treating a hard surface (see claims 1-3 and 5-15 of copending Application No. 16/463,340), as required .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive.
The examiner notes that applicant has requested that the obviousness-type double patenting rejections over copending Application Nos. 16/462,894, 16/462,911 and 16/463,340 be held in abeyance until an indication of allowable subject matter in the instant application is identified.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
February 5, 2022